IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. AP-76,330



                 EX PARTE COODY ROBERT BENNETT, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 1169125-A IN THE 180 TH DISTRICT COURT
                          FROM HARRIS COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and

was convicted of driving while intoxicated and sentenced to two years’ imprisonment. He

did not appeal his conviction.

       Applicant contends that his plea was involuntary because the intoxilyzer instrument

used to determine Applicant’s blood alcohol level was not properly calibrated. He states that
                                                                                            2

he pleaded guilty due to the results which were shown to him prior to his plea and those

results have now been shown to be unreliable.

       The State concedes that the technical supervisor who was tasked with calibrating the

instrument used in Applicant’s case lied and did not perform the necessary tests. The State

and the trial court both recommend granting relief. We agree. Applicant is entitled to relief.

Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 1169125 in the 180tn Judicial District

Court of Harris County is set aside, and Applicant is remanded to the custody of the sheriff

of Harris County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal

Justice–Correctional Institutions Division and Pardons and Paroles Division.




Delivered: April 28, 2010
Do Not Publish